DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the metallic fiber sintered body" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 should depend from claim 4 to overcome this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-333021 A.
JP ‘021 teaches a humidity control device comprising a sheet-like metal base material (31) such as stainless steel wire gauze capable of generating heat by energization, electrode terminals attached to the base, and a moisture-absorbing agent (32) such as zeolite formed on the surface of the base, wherein the base is corrugated and the sorbent is regenerated by energizing the base to produce heat (see figures 1, 3, paragraphs 9, 20-22 of the machine-generated English translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘021 in view of JP 2009-101275 A.
JP ‘021 discloses all of the limitations of the claims except that there is an adhesive including synthetic fibers between the base and sorbent, and that the base material is sintered.  JP ‘275 discloses an adsorbent sheet for adjusting humidity comprising a sintered stainless steel mesh base material with a sorbent layer attached to its surface using an adhesive containing polymeric fiber (see paragraphs 26, 74).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sheet of JP ‘021 by using the adhesive and sintered base of JP .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘021 in view of JP 2006-175300.
JP ‘021 discloses all of the limitations of the claim except that sorbent layer includes organic fibers and at least one or more organic or inorganic hygroscopic agents.  JP ‘300 discloses a laminated body for humidity control, comprising a sorbent layer laminated on a metallic heat transfer sheet, wherein an organic fibrous body holds a sorbent such as zeolite by using a binder (see claims, figure 2, paragraphs 24-25).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sorbent of JP ‘021 by using the organic fibrous support of JP ‘300 in order to provide a sorbent layer with a supported and distributed adsorbent material with a high surface area for contact with a target substance.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorbent gas separation arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl